United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2035
                                   ___________

Albert A. Jewell,                    *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Western District of Missouri.
Social Security Administration,      *
                                     *      [UNPUBLISHED]
            Appellee.                *
                                ___________

                          Submitted: December 18, 2002
                              Filed: December 23, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Albert Jewell appeals the judgment of the district court1 affirming the Social
Security Commissioner’s denial of Jewell’s applications for disability insurance
benefits and supplemental security income. For the reasons that follow, we affirm.

      Jewell, who was born in June 1963, claimed he could no longer work after July
1999, primarily because of pain and arthritis in many parts of his body, and bilateral

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
carpal tunnel syndrome. After a hearing, an administrative law judge (ALJ)
determined, based in part on a vocational expert’s testimony, that Jewell could not
return to his past work but was nevertheless not disabled because he could perform
jobs existing in significant numbers, such as construction flagger, parking lot
attendant, and usher or ticket-taker.

       Having reviewed the record, we disagree with Jewell’s contention on appeal
that the ALJ erred in finding Jewell did not have a severe mental impairment. The
ALJ’s determination was consistent with findings of the mental health professionals
who evaluated Jewell, and is therefore supported by substantial evidence. See Rose
v. Apfel, 181 F.3d 943, 944-45 (8th Cir. 1999). In addition, the ALJ expressly
considered Jewell’s exertional and nonexertional impairments, gave proper
consideration to Jewell’s subjective complaints, and discounted some of his
subjective complaints for legally sufficient reasons. See Pearsall v. Massanari, 274
F.3d 1211, 1217-18 (8th Cir. 2001); Dunahoo v. Apfel, 241 F.3d 1033, 1038-39 (8th
Cir. 2001) (ALJ’s credibility determination supported by substantial evidence where
he recited appropriate factors and noted inconsistencies in record, e.g., lack of
physician-ordered functional restrictions). Finally, there is no merit to Jewell’s
conclusory argument that the Commissioner failed to meet her burden of identifying
jobs existing in significant numbers that Jewell could perform.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-